Exhibit 10.1






[AMENDED AND RESTATED]
CHANGE IN CONTROL AGREEMENT


This [AMENDED AND RESTATED] CHANGE IN CONTROL AGREEMENT (the “Agreement”) is
entered into as of January 1, 2019 (the “Effective Date”), by and between
Trinity Industries, Inc., a Delaware corporation (the “Company”) and
___________________ (the “Executive”). The Company and the Executive shall be
referred to herein individually as a “Party,” and collectively, as the
“Parties,” as the context so requires.


WITNESSETH


WHEREAS, the Company’s Board of Directors (the “Board”) has determined that it
is appropriate to reinforce and encourage the continued attention and dedication
of members of the Company’s management, including the Executive, to their
assigned duties without distraction in potentially disturbing circumstances
arising from the possibility of a Change in Control of the Company (as
hereinafter defined);


[WHEREAS, the Company and the Executive previously entered into that certain
Change in Control Agreement, dated as of ______________, 20____ (the “Prior
Agreement”), and the Parties hereby desire to amend and restate the Prior
Agreement in its entirety as set forth in this Agreement]; and


WHEREAS, in consideration for the benefits provided under this Agreement, the
Executive will continue to give his or her attention and dedication to his or
her duties with the Company;


NOW, THEREFORE, this Agreement sets forth (i) the benefits to the Executive upon
the occurrence of a Change in Control of the Company, and (ii) the severance
compensation which the Company agrees it will pay to the Executive if the
Executive’s employment with the Company terminates under a Qualifying
Termination (as described herein) in connection with a Change in Control of the
Company.


1.Term. The term of this Agreement shall commence on the Effective Date and
shall terminate, except to the extent that any obligation of the Company
hereunder remains unpaid as of such time, upon the earliest of:


(a)the third (3rd) anniversary of the Effective Date (the “Initial Term”);
provided, that, this Agreement shall be extended (each, a “Renewal Term”) if the
Company provides notice to the Executive at least one (1) year before the end of
the Initial Term or the then-current Renewal Term that it wishes to extend this
Agreement for the period set forth in the notice of renewal (which renewal
period shall be for a period of not less than one year); provided, however, if
no such notice of renewal is given by the Company, then this Agreement shall
expire at the end of the Initial Term or the then-current Renewal Term, as
applicable, but in no event shall the expiration date under this clause (a) be
earlier than the second (2nd) anniversary of the Effective Date of a Change in
Control;







--------------------------------------------------------------------------------




(b)the termination of the Executive’s employment with the Company for any reason
other than a Qualifying Termination; and


(c)such date as mutually agreed upon by the Parties to terminate this Agreement.


2.Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below.


(a)“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.


(b)“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.


(c)“Cause” shall mean:


(i)the willful and continued failure by the Executive to substantially perform
the Executive’s duties with the Company (other than any such failure resulting
from the Executive’s incapacity due to physical or mental illness and other than
in respect of any duties inconsistent with, or more burdensome than, the
Executive’s duties with the Company immediately prior to a Change in Control of
the Company);


(ii)misappropriation or embezzlement from the Company or any other act or acts
of dishonesty by the Executive constituting a felony that results, or is
intended to result, directly or indirectly, in gain to or personal enrichment of
the Executive at the Company’s expense;


(iii)the conviction of the Executive of a felony involving the moral turpitude
of the Executive; or


(iv)the willful engagement by the Executive in continued misconduct which is
materially injurious to the Company after having been advised in writing of the
particular misconduct deemed by the Company to be materially injurious to the
Company and instructed in such writing to cease any further misconduct of a
similar nature.


For purposes of this Section 2(c), no act or failure to act on the part of the
Executive shall be considered “willful” unless done, or omitted to be done, by
the Executive not in good faith and without reasonable belief that the action or
omission of the Executive was in the best interest of the Company.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-fourths (3/4ths) of the entire membership of the Board at a
meeting of the Board called and held for the purpose (after reasonable notice to
the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board), finding that the Executive
was guilty of conduct set forth in this Section 2(c) and specifying the
particulars thereof in detail.









--------------------------------------------------------------------------------




(d)“Change in Control” of the Company shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:


(i)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then-outstanding securities, unless the
transaction resulting in a Person becoming the Beneficial Owner of thirty
percent (30%) or more of the combined voting power of the Company’s
then-outstanding securities is approved in advance by the Board, excluding any
Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (A) of paragraph (iii) below; or


(ii)the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3rds) of the directors then
still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended; or


(iii)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than
(A) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least sixty percent
(60%) of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities; or


(iv)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or a sale or disposition (whether by reorganization,
merger, consolidation, split-up, spin-off, split-off, combination, subdivision,
or other similar corporate transaction or event) by the Company of all or
substantially all of the Company’s assets (in one transaction or a series of
transactions within any period of twenty-four (24) consecutive months) other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least sixty percent (60%) of the combined
voting power of the voting securities of which are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior





--------------------------------------------------------------------------------




to such sale. The sale or disposition of a subsidiary or a division of the
Company, or certain assets of the Company (or of a subsidiary of the Company),
shall not be a Change in Control unless any such transaction or series of
related transactions results in a sale or disposition by the Company of all or
substantially all of the Company’s assets as provided in this subparagraph (iv).


Notwithstanding the foregoing provisions of this Section 2(d), to the extent
required to comply with Section 409A of the Code, an event shall not constitute
a Change in Control for purposes of this Agreement unless such event also
constitutes a change in the Company’s ownership, its effective control or the
ownership of a substantial portion of its assets within the meaning of Section
409A of the Code.


(e)“Code” shall mean the Internal Revenue Code of 1986, as amended.


(f)“Date of Termination” shall mean (i) if this Agreement is terminated by the
Company for Disability, thirty (30) days after Notice of Termination is given to
the Executive (provided that the Executive shall not have returned to the
performance of the Executive’s duties on a full-time basis during such thirty
(30) day period), (ii) if the Executive’s employment is terminated by the
Company for any other reason, the date on which a Notice of Termination is given
(or the date set forth in the Notice of Termination), or (iii) if the Executive
terminates his or her employment for any reason, the date on which a Notice of
Termination is given.


(g)“Disability” shall mean that due to the Executive’s incapacity due to
physical or mental illness, the Executive shall have been absent from his or her
duties with the Company on a full-time basis for one (1) year and within thirty
(30) days after written Notice of Termination (as hereinafter defined) is
thereafter given by the Company, the Executive shall not have returned to the
full-time performance of the Executive’s duties.


(h)“Effective Date of a Change in Control” shall mean the first to occur of
(i) the date on which a Person first becomes the Beneficial Owner of thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding securities as defined in Section 2(d)(i) above, or (ii) the
effective date of the election of one or more directors to the Board which
results in the individuals defined in Section 2(d)(ii) above ceasing to
constitute a majority of the number of directors then serving, or (iii) the
effective date of the consummation of a merger or consolidation of the Company
or any direct or indirect subsidiary of the Company with any other corporation
as defined in Section 2(d)(iii) above, or (iv) the effective date of a
liquidation or dissolution of the Company, or a sale or disposition by the
Company of all or substantially all of the Company’s assets, as defined in
Section 2(d)(iv) above.


(i)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.







--------------------------------------------------------------------------------




(j)“Good Reason” shall mean the occurrence of any of the following, unless the
Executive has given his or her express prior written consent:


(i)a material diminution in the Executive’s job title, responsibilities or
duties;


(ii)after the occurrence of a Change in Control, a material adverse change in
the nature or scope of the authorities, powers, functions, responsibilities, or
duties attached to the position(s) with the Company that the Executive held
immediately before the Change in Control;


(iii)a reduction by the Company in the Executive’s base salary (as it may be
increased);


(iv)any action by the Company which would materially reduce the Executive’s
benefits, in the aggregate, under the Benefit Plans, Incentive Plans, and
Securities Plans; “Benefit Plans” include health and welfare benefit plans in
which the Executive is participating at the time of a Change in Control of the
Company (including, without limitation, the Company’s pension plans, group life
insurance plan, and medical, dental, accident and disability plans); “Incentive
Plans” include cash or bonus incentive compensation plans in which the Executive
is participating at the time of a Change in Control of the Company; and
“Securities Plans” include any plan or arrangement to receive securities of the
Company in which the Executive is participating at the time of a Change in
Control of the Company (including, without limitation, the Company’s stock
option plan, and any other plan or arrangement to receive and exercise stock
options, stock appreciation rights, career shares, bridge shares, restricted
stock, restricted stock units or grants thereof);


(v)change of the location where the Executive performs the majority of the
Executive’s job duties at the time the Executive executes this Agreement (“Base
Location”) to a location that is more than twenty-five (25) miles from the Base
Location; or


(vi)any material breach by the Company of any provision of this Agreement.


The Executive shall provide notice to the Company of the event alleged to
constitute Good Reason within sixty (60) days after the initial occurrence of
such event, and the Company shall have the opportunity to remedy the alleged
Good Reason event within thirty (30) days from receipt of notice of such
allegation. If not remedied within that thirty (30) day period, the Executive
may submit a Notice of Termination, provided that the Notice of Termination must
be given no later than ninety (90) days after the expiration of such thirty (30)
day period; otherwise, the Executive will be deemed to have accepted such event
or the Company’s remedy of such event that may have given rise to the existence
of Good Reason; provided, however, such acceptance shall be limited to the
occurrence of such event and shall not waive the Executive’s right to claim Good
Reason with respect to future similar events









--------------------------------------------------------------------------------




(k)“Notice of Termination” shall mean a written notice which shall indicate
those specific termination provisions in this Agreement relied upon, if any, and
which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.


(l)“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.


(m)“Qualifying Termination” shall mean a Change in Control has occurred and in
connection with such Change in Control or within the two (2) year period
following the Effective Date of a Change in Control, the Executive’s employment
is terminated (i) by the Company without Cause, or (ii) by the Executive for
Good Reason.


(n)“Release” shall have the meaning set forth in Section 4(g).


3.Benefits Upon the Occurrence of a Change in Control.


(a)Acceleration of Vesting Upon a Change in Control for Equity Compensation
Granted Prior to the Effective Date. With respect to awards of equity-type
compensation granted prior to the Effective Date, in addition to any provisions
concerning acceleration of vesting in any applicable plan or agreement relating
to such equity-type compensation that may be outstanding between the Executive
and the Company or any subsidiary of the Company, and notwithstanding any
provision to the contrary in any such plan or agreement, upon the Effective Date
of a Change in Control, all units, stock options, incentive stock options,
performance shares, performance awards, and stock appreciation rights then held
by the Executive shall immediately become one hundred percent (100%) vested and
exercisable, and the Executive shall become one hundred percent (100%) vested in
all career shares, bridge shares, and shares of restricted stock, held by or for
the benefit of the Executive.


(b)Extension of Exercise Rights Upon a Change in Control for Equity Compensation
Granted Prior to the Effective Date. With respect to awards of equity-type
compensation granted prior to the Effective Date, in addition to any provisions
concerning extension of exercise rights in any applicable plan or agreement
relating to such equity-type rights or compensation that may be outstanding
between the Executive and the Company or any subsidiary of the Company, and
notwithstanding any provision to the contrary in any such plan or agreement,
upon the Effective Date of a Change in Control, the Executive’s right to
exercise any previously unexercised options or other equity-type rights shall
not terminate until the latest date on which the option or other right granted
under such agreement would expire under the terms of such agreement but for the
Executive’s termination of employment; with respect to any incentive stock
option held by the Executive, if not exercised within three (3) months after
termination of employment, such options shall immediately convert to
non-qualified stock options.





--------------------------------------------------------------------------------






4.Qualifying Termination in Connection with or Following a Change in Control.


(a)Compensation and Benefits Upon a Qualifying Termination. Subject to Sections
4(b) below, the Executive shall be entitled to the compensation provided in
Section 4(d) and the benefits in Sections 4(e) and 4(f) hereof upon the
occurrence of a Qualifying Termination, provided that the Executive executes and
returns the Release and continues to comply with Section 9 and Section 10
hereof. The provisions of this Section 4 will not apply if the Executive’s
termination of employment is the result of the Executive’s death, the
Executive’s Disability, the Executive’s termination by the Company for Cause or
the Executive’s resignation for any reason other than for Good Reason, or if
such termination of employment occurs more than two (2) years following the
Effective Date of a Change in Control.


(b)Termination of Employment Prior to a Change in Control. Notwithstanding the
foregoing provisions of Section 4(a), if the Executive’s employment is
terminated by the Company other than for Cause or Disability prior to a Change
in Control, and it is reasonably demonstrated that such termination (x) was at
the request of a third party who has taken steps reasonably calculated to effect
a Change in Control or (y) otherwise arose in connection with a Change in
Control, then for all purposes of this Agreement, such termination shall be
deemed to have occurred immediately following a Change in Control; in addition,
if the Executive’s employment is terminated by the Company other than for Cause
or Disability within the ninety (90) days prior to a Change in Control, such
termination shall conclusively be deemed to have occurred following a Change in
Control. For further clarification, the provisions of this Section 4 will not
apply if the Executive voluntarily terminated his or her employment, whether or
not for Good Reason, prior to a Change in Control (i.e, the Executive may
terminate for Good Reason only after the Effective Date of a Change in Control
of the Company).


(c)Notice of Termination. Any termination by the Company for Cause or
Disability, or by the Executive for Good Reason, shall be communicated by a
Notice of Termination to the other Party, as applicable. For purposes of this
Agreement, no such purported termination by the Company or the Executive shall
be effective without such Notice of Termination.


(d)Severance Compensation upon a Qualifying Termination. If a Qualifying
Termination occurs, subject to the conditions set forth herein, the Executive
shall be entitled to receive the following severance benefits from the Company:


(i)Except as otherwise provided by Section 6 below, the Company shall pay to the
Executive in a lump sum, in cash, on or before the eighth (8th) day following
the date the Executive returns the Release, an amount equal to [CEO: three (3)
times / Other NEOs: two (2) times / All Others: one and one-half (1.5) times]
the sum of (A) the Executive’s base salary as in effect immediately prior to the
Change in Control or, if higher, in effect immediately prior to the Date of
Termination, and (B) the target annual incentive bonus (under all Company bonus
plans for which the Executive is eligible) in effect for the fiscal year in
which the Change in Control occurs or, if higher, in effect for the fiscal year
in which the Date of Termination occurs. Notwithstanding the foregoing, in the
event the time period for the execution and return of the Release (including any
revocation





--------------------------------------------------------------------------------




period) begins in one taxable year and ends in a second taxable year, the
payments provided by this Section 4(d)(i) shall not be made until the later of
(x) the first business day in the second (2nd) taxable year or (y) the eighth
(8th) day following the date the Executive returns the Release.


(ii)Except as otherwise provided by Section 6 below, and subject to the
Executive’s execution and return of the Release, for a period of twenty-four
(24) months subsequent to the Executive’s Date of Termination, the Company shall
at its expense continue on behalf of the Executive and his or her dependents and
beneficiaries, all medical, dental, vision, health, and life insurance benefits,
which were being provided to the Executive at the time of termination of
employment. The benefits provided in this Section 4(d)(ii) shall be no less
favorable to the Executive, in terms of amounts and deductibles and costs to the
Executive, than the coverage in effect immediately prior to the Change in
Control (or, if more favorable to the Executive, immediately prior to the Notice
of Termination). The Company’s obligation hereunder to provide a benefit shall
terminate if the Executive obtains comparable coverage under a subsequent
employer’s benefit plan. For purposes of the preceding sentence, benefits will
not be comparable during any waiting period for eligibility, for such benefits
or during any period during which there is a preexisting condition limitation on
such benefits. The Company also shall pay a lump sum equal to the amount of any
additional income tax payable by the Executive and attributable to the benefits
provided under this subparagraph (ii) at the time such tax is imposed upon the
Executive. In the event that the Executive’s participation in any such coverage
is barred under the general terms and provisions of the plans and programs under
which such coverage is provided, or any such coverage is discontinued or the
benefits thereunder are materially reduced, the Company shall provide or arrange
to provide the Executive with benefits substantially similar to those which the
Executive was entitled to receive under such coverage immediately prior to the
Notice of Termination. At the end of the period of coverage set forth above, the
Executive shall have the option to have assigned to the Executive at no cost to
the Executive and with no apportionment of prepaid premiums, any assignable
insurance owned by the Company and relating specifically to the Executive, and
the Executive shall be entitled to all health and similar benefits that are or
would have been made available to the Executive under law (including
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985). To the extent any benefits provided under this Section 4(d)(ii) are
otherwise taxable to the Executive, such benefits shall be provided as separate
monthly in-kind payments of those benefits, and, to the extent those benefits
are subject to and not otherwise exempt from Section 409A of the Code, the
provision of the in-kind benefits during one calendar year shall not affect the
in-kind benefits to be provided in any other calendar year.


(iii)The foregoing payments shall be subject to withholding of federal, state
and local income, FICA and similar taxes, if required by law.







--------------------------------------------------------------------------------




(e)Acceleration of Vesting and Extension of Exercise Rights Upon a Qualifying
Termination for Equity Compensation Granted on or After the Effective Date.


(i)With respect to awards of equity-type compensation granted on or after the
Effective Date, subject to any provisions concerning acceleration of vesting in
any applicable plan or agreement relating to such equity-type compensation that
may be outstanding between the Executive and the Company or any subsidiary of
the Company, upon the occurrence of a Qualifying Termination, all units, stock
options, incentive stock options, performance shares, performance awards, and
stock appreciation rights then held by the Executive shall immediately become
one hundred percent (100%) vested and exercisable, and the Executive shall
become one hundred percent (100%) vested in all career shares, bridge shares,
and shares of restricted stock, held by or for the benefit of the Executive.


(ii)With respect to awards of equity-type compensation granted on or after the
Effective Date, subject to any provisions concerning extension of exercise
rights in any applicable plan or agreement relating to such equity-type rights
or compensation that may be outstanding between the Executive and the Company or
any subsidiary of the Company, upon the occurrence of a Qualifying Termination,
the Executive’s right to exercise any previously unexercised options or other
equity-type rights shall not terminate until the latest date on which the option
or other right granted under such agreement would expire under the terms of such
agreement but for the Executive’s termination of employment; with respect to any
incentive stock option held by the Executive, if not exercised within three (3)
months after termination of employment, such options shall immediately convert
to non-qualified stock options.


(f)Acceleration of Vesting of Retirement and Deferred Compensation Benefits Upon
a Qualifying Termination. In addition to any provisions concerning acceleration
of vesting in any applicable plan or agreement relating to retirement or
deferred compensation-type benefits that may be outstanding between the
Executive and the Company (including, without limitation, the Company’s Profit
Sharing Plan, Supplemental Profit Sharing Plan, and Deferred Compensation Plan
and Agreement), and notwithstanding any provision to the contrary in any such
plan or agreement, upon a Qualifying Termination, all accounts, interests,
rights, and benefits of the Executive in any such plan or agreement shall
immediately become one hundred percent (100%) vested; however, such acceleration
shall not apply to the Company’s Pension Plan for Salaried Employees.
Notwithstanding the foregoing, in no event shall any acceleration of vesting
pursuant to this Section 4(f), to the extent required to comply with Section
409A the Code (to prevent an impermissible payment or acceleration of
nonqualified deferred compensation), change the time or form of payment of a
benefit under any plan or program that is subject to Section 409A of the Code.


(g)Release. Notwithstanding anything to the contrary contained herein, the
Executive shall not be eligible to receive any payment or benefit provided for
in Section 4 unless the Executive shall have executed a general release of all
claims against the Company and its Affiliates on or before the date that is
thirty (30) days following the Date of Termination (or such longer period
required by applicable law), in form and substance reasonably acceptable to the
Company (the





--------------------------------------------------------------------------------




“Release”), effective as of the Executive’s Date of Termination or a date
subsequent thereto and shall not have revoked the Release. If the Executive has
not properly executed the Release and returned it to the Company within the time
period provided in the immediately preceding sentence or the Executive revokes
the Release prior to the date the Release becomes fully effective and
irrevocable, then the Executive shall not be entitled at any time to any payment
or benefit provided for in Section 4.


5.Section 280G.


(a)Payments. In the event that any severance and other benefits provided to or
for the benefit of the Executive or his or her legal representatives and
dependents pursuant to this Agreement and any other agreement, benefit, plan, or
policy of the Company (this Agreement and such other agreements, benefits,
plans, and policies collectively being referred to herein as the “Change in
Control Arrangements”) constitute “parachute payments” within the meaning of
Section 280G(b)(2)(A)(i) of the Code (such severance and other benefits being
referred to herein as the “Payments”), the Company will provide the Executive
with a computation of (i) the maximum amount of “Payments” due to the Executive
under the Change in Control Arrangements that could be made without the
imposition of the excise tax under Section 4999 of the Code (said maximum amount
being referred to as the “Capped Amount”); (ii) the value of all Payments that
could be made pursuant to the terms of the Change in Control Arrangements (all
said payments, distributions and benefits being referred to as the “Uncapped
Payments”); (iii) the dollar amount of excise tax (if any) which the Executive
would become obligated to pay pursuant to Section 4999 of the Code as a result
of receipt of the Uncapped Payments (the “Excise Tax Amount”); and (iv) the net
value of the Uncapped Payments after reduction by (A) the Excise Tax Amount, (B)
the estimated income taxes payable by the Executive on the difference between
the Uncapped Payments and the Capped Amount, assuming that the Executive is
paying the highest marginal tax rate for state, local and federal income taxes,
and (C) the estimated hospital insurance taxes payable by the Executive on the
difference between the Uncapped Payments and the Capped Amount based on the
hospital insurance tax rate under Section 3101(b)(1) of the Code and the
additional tax for income in excess of $200,000 under Section 3101(b)(2) of the
Code (the “Net Uncapped Amount”). If the Capped Amount is greater than the Net
Uncapped Amount, the Executive shall be entitled to receive or commence to
receive Payments equal to the Capped Amount; or if the Net Uncapped Amount is
greater than the Capped Amount, the Executive shall be entitled to receive or
commence to receive Payments equal to the Uncapped Payments. If the Executive
receives the Uncapped Payments, then the Executive shall be solely responsible
for the payment of all income and excise taxes due from the Executive and
attributable to such Uncapped Payments, with no right of additional payment from
the Company as reimbursement for any taxes. If the Executive receives the Capped
Amount, he or she shall be entitled to select which Payments shall be paid and
which shall be forfeited.


(b)Determination by Accountant. Unless the Company and the Executive otherwise
agree in writing, any determination required under this Section 5 shall be made
in writing by independent public accountants agreed to by the Company and the
Executive (the “Accountants”), whose determination shall be conclusive and
binding upon the Executive and the Company for all purposes. For purposes of
making the calculations required by this Section 5, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely





--------------------------------------------------------------------------------




on reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 5. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5.


(c)Company Obligation. If the computations and valuations required to be
provided by the Company to the Executive pursuant to this Section 5 are on audit
challenged by the Internal Revenue Service as having been performed in a manner
inconsistent with the requirements of Sections 280G and 4999 of the Code and as
a result of such audit or determination, (i) the amount of cash and the benefits
provided for in Section 5 remaining to Executive after completion of such audit
or determination is less than (ii) the amount of cash and the benefits which
were paid or provided to Executive on the basis of the calculations provided for
in Section 5 (the difference between (i) and (ii) being referred to as the
“Short Fall Amount”), then the Executive shall be entitled to receive an
additional payment (an “Indemnification Payment”) in an amount such that, after
payment by the Executive of all taxes (including additional excise taxes under
said Section 4999 of the Code and any interest, and penalties imposed with
respect to any taxes) imposed upon the Indemnification Payment and all
reasonable attorneys’ and accountants’ fees incurred by the Executive in
connection with such audit or determination, the Executive retains an amount of
the Indemnification Payment equal to the Short Fall Amount. The Company shall
pay the Indemnification Payment to the Executive in a lump sum cash payment
within ten (10) days of the completion of such audit or determination.


6.Six Month Delay.


(a)To the extent (i) any payment or payments to which the Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with the Executive’s termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code, and (ii)
the Executive is deemed at the time of such termination of employment to be a
“specified employee” under Section 409A of the Code, then such payment or
payments shall not be made or commence until the earliest of (A) the expiration
of the six (6) month period measured from the date of the Executive’s
“separation from service” (as such term is defined in final Treasury Regulations
issued under Section 409A of the Code and any other guidance issued thereunder)
with the Company; or (B) the date of the Executive’s death following such
separation from service. Upon the expiration of the applicable deferral period,
any payments which would have otherwise been made during that period (whether in
a single sum or in installments) in the absence of this Section 6 shall be paid
to the Executive or the Executive’s beneficiary in one lump sum.


(b)To the extent that any payment or payments referenced in Section 6(a) above
become subject to the six (6) month delay due to the Executive’s status as a
specified employee, any such payment shall be paid into the Trinity Industries,
Inc. Severance Benefits Trust (which trust shall then be established if the
Company has not established such trust prior to the date of the Executive’s
termination of employment) on the date on which the Executive would have
received such payment without application of this Section 6, and shall be paid
to the Executive at the time the Executive becomes entitled to such payment or
payments under this Section 6.





--------------------------------------------------------------------------------






(c)The Executive has reviewed with the Executive’s own tax advisors the tax
consequences of this Agreement and the transactions contemplated hereby. The
Executive is relying solely on his or her tax advisors and not on any statements
or representations of the Company or any of its agents and understands that the
Executive (and not the Company) shall be responsible for the Executive’s own tax
liability that may arise as a result of this Agreement or the transactions
contemplated hereby, except as otherwise specifically provided in this
Agreement.


7.No Obligation to Mitigate Damages; No Effect on Other Contracts.


(a)The Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the Date of Termination, or otherwise.


(b)The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any other agreement, contract, plan or arrangement
with the Company.


8.Successor to the Company.


(a)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company by written agreement in form and substance
satisfactory to the Executive, expressly, absolutely and unconditionally to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Any failure of the Company to obtain such agreement prior to
the effectiveness of any such succession shall be a material breach of this
Agreement and shall entitle the Executive to terminate the Executive’s
employment for Good Reason. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which executes and delivers the agreement provided for in this
Section 8 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.


(b)This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts are still payable to the Executive hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s devisee, legatee, or other designee
or, if there be no such devisee, legatee or other designee, to executor or
administrator of the Executive’s estate.







--------------------------------------------------------------------------------




9.Non-Disclosure.


(a)During the Executive’s employment with the Company, the Company shall grant
the Executive otherwise prohibited access to the Company’s trade secrets and
confidential information which is not known to the Company’s competitors or
within the Company’s industry generally, which was developed by the Company over
a long period of time and/or at the Company’s substantial expense, and which is
of great competitive value to the Company. “Confidential Information” includes
all trade secrets, inventions and confidential and proprietary information of
the Company including, but not limited to, the following: all documents or
information, in whatever form or medium, concerning or relating to any of the
Company’s discoveries; designs; plans; strategies; models; processes;
techniques; technical improvements; development tools or techniques;
modifications; formulas; patterns; devices; data; product information;
manufacturing and engineering processes, data and strategies; operations;
products; services; business practices; policies; training manuals; principals;
vendors and vendor lists; suppliers and supplier lists; customers and potential
customers; contractual relationships; research; development; know-how; technical
data; software; product construction and product specifications; project
information and data; developmental or experimental work; plans for research or
future products; improvements; interpretations, and analyses; database schemas
or tables; infrastructure; marketing methods; finances and financial information
and data; business plans; marketing and sales plans and strategies; budgets;
pricing and pricing strategies; costs; customer and client lists and profiles;
customer and client nonpublic personal information; business records; audits;
management methods and information; reports, recommendations and conclusions;
and other business information disclosed or made available to the Executive by
the Company, either directly or indirectly, in writing, orally, or by drawings
or observation. “Confidential Information” does not include, and there shall be
no obligation hereunder with respect to, information that (i) is generally
available to the public on the Effective Date or (ii) becomes generally
available to the public other than as a result of a disclosure not otherwise
permissible hereunder. Throughout the Executive’s employment with the Company
and thereafter: (x) the Executive shall hold all Confidential Information in the
strictest confidence, take all reasonable precautions to prevent its inadvertent
disclosure to any unauthorized person, and follow all policies of the Company
protecting the Confidential Information; and (y) the Executive shall not,
directly or indirectly, utilize, disclose or make available to any other person
or entity, any of the Confidential Information, other than in the proper
performance of the Executive’s duties.


(b)If the Executive shares Confidential Information with outside persons, other
than as required to comply with applicable laws and as necessary to manage the
Executive’s personal finances or in accordance with the exceptions contained in
this Section 9, may be subject to the Executive’s rights hereunder being
forfeited upon a determination by the Company’s Human Resources Committee that
the Executive has violated this Section 9. Nothing in this Agreement prohibits
the Executive from reporting possible violations of U.S. federal or state law or
regulations to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, making other disclosures that are protected
under the whistleblower provisions of U.S. federal or state law or regulation,
or participating in an investigation or proceeding conducted by any governmental
or law enforcement agency or entity. The Executive does not need the prior





--------------------------------------------------------------------------------




authorization of the Company to make any such reports or disclosures, and the
Executive is not required to notify the Company that the Executive has made such
reports or disclosures.


(c)This Agreement also does not prohibit the disclosure of a trade secret (as
that term is defined under applicable law) that: (i) is made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney, where such disclosure is made solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. If the Executive files a lawsuit for reporting a
suspected violation of the law, the Executive may disclose the trade secret to
Executive’s attorney and use the trade secret in the court proceeding if the
Executive files any document containing the trade secret under seal and does not
disclose the trade secret except pursuant to court order.


10.Non-Competition. As consideration for thirty percent (30%) of any amount
payable to the Executive pursuant to Section 4(d)(i) of this Agreement and in
consideration for (i) the Company’s promise to provide Confidential Information
to the Executive, (ii) the substantial economic investment made by the Company
in the Confidential Information and the goodwill of the Company, (iii) the
Company’s employment of the Executive and the compensation and other benefits
provided by the Company to the Executive, to protect the Company’s Confidential
Information and the business goodwill of the Company, the Executive agrees to
the following restrictive covenant. During the Executive’s employment and for a
twelve (12) month period (the “Non-competition Period”) subsequent to the
Executive’s Date of Termination, the Executive agrees he or she will not,
directly or indirectly, absent the express, written consent of the Company’s
Chief Financial Officer (the “CFO”) or the Company’s Chief Legal Officer, or
either of their respective designees, become or serve as, directly or
indirectly, a director, officer, employee, owner, partner, advisor, agent, or
consultant with, or engage in, any business that manufactures, provides or sells
rail manufacturing, rail maintenance, rail leasing or rail management, tank or
freight railcars, railcar parts or heads, or highway products, shipper services,
and all other products and services provided, or seriously pursued, by the
Company or its affiliates during the term of this Agreement (“Competing
Business”), in any state or similar geographic territory in which the Company or
any of its affiliates operate as of the Date of Termination and for which
Executive performed services, had responsibility or received Confidential
Information (“Restricted Territory”). Further, for a six (6) month period after
the Executive’s Date of Termination, the Executive agrees not to serve as a
consulting or testifying expert for any third party in any legal proceedings
(including arbitration or mediation) or threatened legal proceedings involving
the Company, unless called to do so by the Company or an Affiliate. The
Executive agrees to notify the CFO in writing, with a copy of such notice to the
Chief Legal Officer of the Company, in the event the Executive accepts
employment of any nature with any person, business, or entity during the
Non-competition Period.


11.Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, as follows:







--------------------------------------------------------------------------------




(a)If to the Company:


Trinity Industries, Inc.
P. O. Box 568887
Dallas, Texas 75356-8887
Attention: Chief Legal Officer


(b)If to the Executive, to the address set forth on the signature page;


or such other address as either Party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


12.Miscellaneous. No waiver by either Party hereto at any time of any breach by
the other Party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other Party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied with respect to the subject matter hereof have been made by either Party
which are not set forth expressly in this Agreement. This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas.


13.Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


14.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


15.Binding Arbitration.


(a)In the event of any dispute, controversy or claim arising out of, or in
connection with or relating to this Agreement, or the interpretation,
performance or breach thereof (any such matter, a “Dispute”), the Parties hereto
shall resolve such Dispute by binding arbitration under the Employment
Arbitration rules of the American Arbitration Association or its successor (the
“AAA”) then in effect, and in accordance with applicable law, but subject to the
following agreed provisions. Subject to legal privileges, the arbitrator shall
have the power to permit discovery to the fullest extent allowable under the
Federal Rules of Civil Procedure. The arbitration shall be conducted in Dallas,
Texas, and the proceedings shall be kept strictly confidential by the Parties,
their respective advisors and the arbitrators. Notice of papers or processes
relating to any arbitration proceeding, or for the confirmation of award and
entry of judgment on an award may be served on each of the Parties by registered
or certified mail at the addresses set forth in Section 11 hereof. Each such
Dispute shall be promptly adjudicated by a panel of three neutral arbitrators
appointed as follows:







--------------------------------------------------------------------------------




(i)each Party shall nominate an arbitrator, and the two (2) arbitrators so
appointed shall appoint a third (3rd) arbitrator who shall act as president of
the arbitral tribunal;


(ii)if either Party fails to nominate an arbitrator within thirty (30) days of
receiving notice of the nomination of an arbitrator by the other Party, such
arbitrator shall be appointed by the AAA upon the written request of either
Party;


(iii)if the two arbitrators to be nominated by the Parties fail to agree upon a
third arbitrator within thirty (30) days of the appointment of the second
arbitrator, the third arbitrator shall be appointed by the AAA upon the written
request of either Party; and


(iv)should a vacancy arise because any arbitrator dies, resigns, refuses to act
or becomes incapable of performing his functions, the vacancy shall be filled by
the method by which that arbitrator was originally appointed.


(b)All arbitrators shall be of good reputation and character and shall be highly
knowledgeable about manufacturing industry matters and have legal expertise
relating to the Dispute. The Company shall pay the arbitrators’ expenses. The
arbitrator shall have no authority to consolidate the claims of Executive,
officers, directors or employees into a class action or otherwise fashion,
consider, preside over, or award relief to any form of a representative,
collective, or class proceeding. The arbitrators shall provide a written opinion
supporting their conclusions, including detailed findings of fact and
conclusions of law. Such findings of fact shall be final and binding on the
Parties. The arbitrators may award damages and/or permanent injunctive relief,
but in no event shall the arbitrators have the authority to award punitive or
exemplary damages. Notwithstanding anything to the contrary in this Section 15,
the Company may apply to a court of competent jurisdiction to enforce the
covenants set forth in Sections 9 and 10 for relief in the form of a temporary
restraining order or preliminary or permanent injunction. If proper notice of
any hearing has been given, the arbitrators shall have full power to proceed to
take evidence or to perform any other acts necessary to arbitrate the matter in
the absence of any Party who fails to appear.


16.Legal Fees and Expenses. The Company shall pay, upon written demand therefor
by the Executive, all legal fees and expenses which the Executive may reasonably
incur as a result of any Dispute (regardless of the outcome thereof) by or with
the Company or others regarding the validity or enforceability of, or liability
under, any provision hereof (including as a result of any Dispute about the
amount of any payments pursuant to Sections 4 or 5), plus in each case interest
at the “applicable Federal rate” (as defined in Section 1274(d) of the Code). In
any action brought by the Executive for damages or to enforce any provisions
hereof, he or she shall be entitled to seek both legal and equitable relief and
remedies, including, without limitation, specific performance of the Company’s
obligations hereunder, in his or her sole discretion.


17.Continuation of Salary During Dispute. In the event of any dispute or contest
by or with the Company or others regarding the validity or enforceability of, or
liability under, any provision hereof (including as a result of any contest
about the amount of any payments pursuant to Sections 4 or 5), and upon written
demand by the Executive, the Company shall





--------------------------------------------------------------------------------




continue to pay the Executive his or her base salary as in effect immediately
prior to the date of the Change in Control. Said periodic payments shall be made
in accordance with the Company’s normal payroll practices. Payments shall
continue until final resolution of such dispute or contest either by an
agreement between the Executive and the Company or formal order of a court with
proper jurisdiction. In the event that the Company substantially prevails in
such dispute, the Executive shall be obligated to repay to the Company all
amounts he or she has received under this Section 17 (after taxes applicable
thereto) plus interest at the “applicable Federal rate” (as defined in Section
1274(d) of the Code).


18.Confidentiality. Except as otherwise permitted by Section 9 above, the
Executive shall retain in confidence any and all Confidential Information known
to the Executive concerning the Company and its business so long as such
information is not otherwise publicly disclosed.


19.Modification. No change or modification of this Agreement shall be valid or
binding upon the Parties unless the change or modification is in writing and
signed by the Parties.


20.Subsidiaries. In this Agreement, there are numerous references to the
Executive’s employment by and duties with the Company, payment of benefits and
compensation by the Company, and termination of employment with the Company. The
Parties to this Agreement acknowledge that the Executive may be employed,
currently or at some time in the future, by a subsidiary of the Company. As used
in this Agreement, a subsidiary means an entity which is at least 80% owned,
directly or indirectly, by the Company. It is the Parties’ intention that
transfer of the Executive’s employment from the Company to a subsidiary or from
one subsidiary to another subsidiary will not constitute a termination of
employment with the Company for any reason hereunder unless otherwise
specifically provided herein. In addition, unless otherwise specifically
provided herein, “termination of employment with the Company” shall mean
termination of employment with the Company and all of its subsidiaries, and
“termination of employment by Company” shall mean termination of employment by
the entity which actually employs the Executive. Other references to employment
by the Company, duties with the Company, and salary and benefits shall include
employment, duties, salary, and benefits with respect to the entity which
actually employs the Executive. However, with respect to the definition of
Change in Control of the Company, except as otherwise specifically provided
herein, references to the Company shall mean only the Company, and the
obligations under Sections 4 and 5 herein shall be obligations of the Company.


21.Entire Agreement; [Termination of Prior Agreement]. This Agreement
constitutes the entire agreement between the Parties, and fully supersedes any
and all prior agreements, understanding or representations between the Parties
pertaining to or concerning the subject matter of this Agreement[, including,
without limitation, the Prior Agreement]. No oral statements or prior written
material not specifically incorporated in this Agreement shall be of any force
and effect. [The Parties agree that the Prior Agreement is terminated as of the
date hereof and shall be of no further force or effect.] The Executive
acknowledges and represents that in executing this Agreement, the Executive does
not rely on, has not relied on, and specifically disavows any reliance on any
communications, promises, statements, inducements, or representation(s), oral or
written, by the Company, except as expressly contained in this





--------------------------------------------------------------------------------




Agreement. The Parties represent that they relied on their own judgment in
entering into this Agreement.


22.Section 409A. This Agreement is intended to be interpreted and applied so
that the payments and benefits set forth herein shall either be exempt from the
requirements of Section 409A of the Code, or shall comply with the requirements
of Section 409A of the Code. In no event may the Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement to the extent such payments constitute a “deferral of compensation”
within the meaning of Section 409A of the Code. Notwithstanding anything in this
Agreement or elsewhere to the contrary, a termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits that constitute
“non-qualified deferred compensation” within the meaning of Section 409A of the
Code upon or following a termination of the Executive’s employment unless such
termination is also a “separation from service” within the meaning of Section
409A of the Code and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service” within the meaning of Section 409A of the Code.
Each payment under this Agreement to the Executive (including any installment
payments) shall be deemed a separate payment.




* * * * *


[Remainder of Page Intentionally Left Blank.
Signature Page Follows.]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.


TRINITY INDUSTRIES, INC.






By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
Address:
 
 
 
 
 

    











